Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2-9, 11, 12-17, 19 and 20 are pending and they are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C 112 second paragraph as bellow:
 As to claim 1, lines 8-12; claim 8, lines 8-12, claim 15, lines 15-18, the limitation of “the one or more virtual devices” should amend as “the one or more of the pluralities of virtual devices”. Claims 2-6, 7, 9, 10, 11, 12, 13, 14 and 16-20 are rejected for the same reason as claims 1, 8 and 15 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2-9, 11, 12-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2-9, 11, 12-17, 19 and 20 are directed to a method for fuzz testing virtual devices. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claims 1 and 8 are directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention.
The claims 1 and 8 are recites the steps of a method for fuzz testing virtual devices. This describes populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator; transmitting the first operation and the populated parameters to a fuzzer module located on a virtual machine hosted by the host system, the fuzzer module configured as firmware on the virtual machine operating independent of the virtual machine’s random access memory (RAM); sending a request, by the fuzzer module, to the hypervisor for a second operation to be
performed against the one or more virtual devices similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Thus, the claim is directed to an abstract idea.

The claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claims 1 and 8 recite the steps of a method for fuzz testing virtual devices. This describes populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator; transmitting the first operation and the populated parameters to a fuzzer module located on a virtual machine hosted by the host system, the fuzzer module configured as firmware on the virtual machine operating independent of the virtual machine’s random access memory (RAM); sending a request, by the fuzzer module, to the hypervisor for a second operation to be performed against the one or more virtual devices in which the steps of being practical perform in mind. Thus, taken alone, the additional elements specifically, transmitting the first operation and the populated parameters to a fuzzer module located on a virtual machine hosted by the host system, the fuzzer module configured as firmware on the virtual machine operating independent of the virtual machine’s random-access memory (RAM) do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependent claims 2-9,7, 9, 11, 12-14 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 15 is directed to a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
The claim 15 recites the steps of a method for fuzz testing virtual devices including a memory storage, a computing device including a processor. This describes populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator; transmitting the first operation and the populated parameters to a fuzzer module located on a virtual machine hosted by the host system, the fuzzer module configured as firmware on the virtual machine operating independent of the virtual machine’s random access memory (RAM); sending a request, by the fuzzer module, to the hypervisor for a second operation to be performed against the one or more virtual devices, which can be performed mentally. The mere nominal recitation of a generic central processing unit (CPU) core of the computing device does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claim 15 is not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of including a memory storage, a computing device including a processor. These generic computer components are claimed to including: populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator; transmitting the first operation and the populated parameters to a fuzzer module located on a virtual machine hosted by the host system, the fuzzer module configured as firmware on the virtual machine operating independent of the virtual machine’s random access memory (RAM); sending a request, by the fuzzer module, to the hypervisor for a second operation to be performed against the one or more virtual devices. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims 16-17 and 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Keagy (US 8,352,608 B1) in view of NARENDRA (US.2017/0288874).
As to claim 1, Keagy teaches a method for fuzz testing virtual devices, the method including:
determining, at a hypervisor located on a host system (the hypervisor, also referred to as the virtual machine monitor, manages a logical partitioning of a physical set of hardware resources of a physical device, col. 2, lines 48-63), a first operation to be performed against one or more of a plurality of virtual devices (receives messages that specify control operations such as starting or stopping an existing virtual machine, col, 24. Lines 12-38);
transmitting the first operation and the populated parameters to a fuzzer module (utility management module)(the hypervisor management module 2065 passes the virtual machine configuration to the utility management module 2045 after the hypervisor management module 2045 has allocated the necessary resources from the node, col. 40, lines 57- col. 10, line 16; pass the virtual machine configurations, provisioning messages, and control messages directly to the hardware resources of a node, the hypervisor operating on the node, or to the utility management module on the node, 121-122; the hypervisor management module can assign multiple instantiations of virtual machines across the utility management modules of multiple nodes, 194-195) located on a virtual machine hosted by the host system (Fig. 12 shows UVM1 is outside VM1) the fuzzer module configured as firmware on the virtual machine (the utility management module 820 is a software module, col. 14, lines 24-30; the term "software" is meant in its broadest sense. It can include firmware, col. 52, lines 3-30) operating independent of the virtual machine’s random-access memory (RAM) (prior to a horizontal up-scaling of a software resource, a virtual machine operates using a single web server. The virtual machine is allocated 1 GHz of processing cycles and 1 Gb of RAM and the processing cycles and memory are only 40% utilized during operating of the virtual machine, col. 47, line 47-62);
executing the first operation, by the fuzzer module, against the one or more virtual devices (node) (control message generated and sent from the hypervisor management module to a particular node specifying that a virtual machine on the particular node commence operations will cause the resources of the node to begin processing and executing the operations for the virtual machine, col, 24. Lines 12-38) using the populated parameter (a hardware node of some embodiments concurrently executes virtual machines of different computer system configurations for one or more users using a single set of hardware resources of the node, col. 9, lines 45-55); and
sending a request, by the fuzzer module, to the hypervisor for a second operation to be performed against the one or more virtual devices (The utility management modules provide utility functions that assist the hypervisor management module in automatically installing, configuring, and deleting virtual machines from the group of nodes. In some embodiments, the utility functionality includes (1) automatedly instantiating custom virtual machine images onto the utility management module's corresponding node based on user-specified parameters within a particular virtual machine configuration, (2) automatedly modifying existing configurations by adding to or removing from the software components of the existing configuration, (3) securely deleting virtual machines, and (4) encrypting the virtual machines, col. 12, lines 12-38).
Keagy does not teach populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator. However, NARENDRA TRIVEDI teaches populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator (VMM 106 may populate the TOS_PROT_STRUCT by, for example, storing the base and size for the TOS in the appropriate fields and generating two 128-bit keys for encryption and integrity protection (e.g., keys may be generated using a digital random number generator (DRNG) from the Intel Corporation, paragraphs [36-38]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention was made to incorporate the teaching of populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator as taught by Pelletier into Keagy to provide allow hypervisor more efficiently perform a set of operations issued by a virtual machine over the hardware resources of a node.

As to claim 15, Keagy teaches a host system for fuzz testing virtual devices, the system including:
a memory storage including a non-transitory, computer-readable medium including instructions (many of the above-described processes and modules are implemented as software processes that are specified as a set of instructions recorded on a computer readable hardware medium (also referred to as computer readable medium or a computer readable storage medium, col. 51, lines 58-72); and
a computing device including a processor that executes the instructions to carry out stages (the processor 3110 retrieves instructions to execute and data to process in order to execute the processes of the invention)including:
determining, at a hypervisor located on a host system (the hypervisor, also referred to as the virtual machine monitor, manages a logical partitioning of a physical set of hardware resources of a physical device, col. 2, lines 48-63), a first operation to be performed against one or more of a plurality of virtual devices (receives messages that specify control operations such as starting or stopping an existing virtual machine, col, 24. Lines 12-38);
transmitting the first operation to a fuzzer module (utility management module) (the hypervisor management module 2065 passes the virtual machine configuration to the utility management module 2045 after the hypervisor management module 2045 has allocated the necessary resources from the node, col. 40, lines 57- col. 10, line 16) located on a virtual machine hosted by the host system (Fig. 12 shows UVM1 is outside VM1) the fuzzer module configured as firmware on the virtual machine (the utility management module 820 is a software module, col. 14, lines 24-30; the term "software" is meant in its broadest sense. It can include firmware, col. 52, lines 3-30) operate independent of the virtual machine’s random-access memory (RAM) (prior to a horizontal up-scaling of a software resource, a virtual machine operates using a single web server. The virtual machine is allocated 1 GHz of processing cycles and 1 Gb of RAM and the processing cycles and memory are only 40% utilized during operating of the virtual machine, col. 47, line 47-62);
executing the first operation, by the fuzzer module, against the one or more virtual devices (node) (control message generated and sent from the hypervisor management module to a particular node specifying that a virtual machine on the particular node commence operations will cause the resources of the node to begin processing and executing the operations for the virtual machine, col, 24. Lines 12-38) using the populated parameter (a hardware node of some embodiments concurrently executes virtual machines of different computer system configurations for one or more users using a single set of hardware resources of the node, col. 9, lines 45-55); and
sending a request, by the fuzzer module, to the hypervisor for a second operation to be performed against the one or more virtual devices (the utility management modules provide utility functions that assist the hypervisor management module in automatically installing, configuring, and deleting virtual machines from the group of nodes. In some embodiments, the utility functionality includes (1) automatedly instantiating custom virtual machine images onto the utility management module's corresponding node based on user-specified parameters within a particular virtual machine configuration, (2) automatedly modifying existing configurations by adding to or removing from the software components of the existing configuration, (3) securely deleting virtual machines, and (4) encrypting the virtual machines, col. 12, lines 12-38).).
Keagy does not teach populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator NARENDRA TRIVEDI teaches populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator (VMM 106 may populate the TOS_PROT_STRUCT by, for example, storing the base and size for the TOS in the appropriate fields and generating two 128-bit keys for encryption and integrity protection (e.g., keys may be generated using a digital random number generator (DRNG) from the Intel Corporation, paragraphs [36-38]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention was made to incorporate the teaching of populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator as taught by Pelletier into Keagy to provide allow hypervisor more efficiently perform a set of operations issued by a virtual machine over the hardware resources of a node.

As to claim 8, Keagy teaches a non-transitory, computer-readable medium including instructions that, when executed by a processor, performs stages for fuzz testing virtual devices, the stages including:
initializing fuzzer firmware in a virtual machine (these scripts direct the utility management module (the utility management module 820 is a software module, col. 14, lines 24-30; the term "software" is meant in its broadest sense. It can include firmware, col. 52, lines 3-30); to perform specific tasks on the particular node that assist in the automated configuration of one or more user virtual machines on the particular node as each utility management module is responsible for configuring the hardware resources allocated for a particular virtual machine configuration on a particular node, col. 6, lines 36-63) operate independent of the virtual machine’s random access memory (RAM) (prior to a horizontal up-scaling of a software resource, a virtual machine operates using a single web server. The virtual machine is allocated 1 GHz of processing cycles and 1 Gb of RAM and the processing cycles and memory are only 40% utilized during operating of the virtual machine, col. 47, line 47-62);
transmitting a request for an operation from the fuzzer firmware to a hypervisor (the utility management module 2045 of some embodiments notifies the hypervisor management module 2065 that the configuration has been installed on the node 2005 (i.e., installed on the hypervisor of the node 2005 in some embodiments, col. 40, lines 57- col. 10, line 16) located at a host system outside the virtual machine (UVM is outside VM, Fig. 12);
receiving, at the fuzzer firmware, the operation from the hypervisor, the operation being associated with one or more virtual devices (through these interfaces, the hypervisor management module is able to (1) pass the virtual machine configurations, provisioning messages, and control messages directly to the hardware resources of a node (the utility management module of a first node, col. 7, lines 24-44), the hypervisor operating on the node, col. 25, 25-45);
 executing the operation, including the populated parameters, by the fuzzer firmware against the one or more virtual devices (the utility management modules provide utility functions that assist the hypervisor management module in automatically installing, configuring, and deleting virtual machines from the group of nodes , col. 11, lines 51- col. 12, lines 30; the messages are first analyzed by the virtual machine controller or virtual machine deployment scheduler of the hypervisor management module in order to determine the node intended as the destination of the message, col. 27, lines 35-55) using the populated parameter (a hardware node of some embodiments concurrently executes virtual machines of different computer system configurations for one or more users using a single set of hardware resources of the node, col. 9, lines 45-55); and
transmitting a request for another operation from the fuzzer firmware to the hypervisor (the utility management module 2045 of some embodiments notifies the hypervisor management module 2065 that the configuration has been installed on the node 2005 (i.e., installed on the hypervisor of the node 2005 in some embodiments,… when the configuration is complete, the utility management module 820 then copies the virtual machine from the local file system to the file system of the allocated set of resources. Once the virtual machine resides on the allocated resources, the virtual machine may commence operations, col. 14, lines 12-55; col. 40, lines 24-44).
Keagy does not teach populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator NARENDRA TRIVEDI teaches populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator (VMM 106 may populate the TOS_PROT_STRUCT by, for example, storing the base and size for the TOS in the appropriate fields and generating two 128-bit keys for encryption and integrity protection (e.g., keys may be generated using a digital random number generator (DRNG) from the Intel Corporation, paragraphs [36-38]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention was made to incorporate the teaching of populating, at the hypervisor, one or more parameters of the first operation using a random or pseudorandom input generator as taught by Pelletier into Keagy to provide allow hypervisor more efficiently perform a set of operations issued by a virtual machine over the hardware resources of a node.

As to claim 9, Keagy teaches the fuzzer firmware is implemented in the virtual machine’s ROM (The read-only-memory (ROM)).

As to claim 11, Keagy teaches wherein no operating system is installed on the virtual machine (virtual machine, fig. 12).
As to claim 16, Keagy teaches the hypervisor includes a file containing random data for selecting the first operation from a plurality of operations (The utility management module of some embodiments securely deletes virtual machine configurations operating on a particular node by accessing the file system allocated for the virtual machine configuration and securely deleting the data from the file system. Some embodiments securely delete the data by writing random data to the file system, col. 7, line 21-28).

As to claim 17, Keagy teaches the random or pseudorandom input generator data for populating portions of the first operation (person object 904, a value may be obtained from a seeded pseudorandom number generator using a starting seed equal the Seed value for Thing object 902, and the Seed attribute for Person object 904 may be populated with the obtained value, paragraph [0093]).

As to claim 19, Keagy teaches no operating system is installed on the virtual machine (no OS in virtual machine, fig. 12).

As to claim 20, Keagy teaches the first operation is a read or write I/O operation (the hypervisor management module optimizes performance of a virtual machine based on the hypervisor(s) operating on the nodes and the hardware resources of the nodes where certain hypervisors more efficiently execute networking message exchanges and other hypervisors more efficiently execute local input/output (I/O) message exchanges. The provisioning messages include messages to create, the system memory 3115 is a read-and-write memory device, col.11, lines 41- 55).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Keagy (US 8,352,608 B1) in view of NARENDRA (US.2017/0288874) further in view of in view of Tabuchi (US 6,212,533).
As to claim 2, Keagy and NARENDRA do not teach the random or pseudorandom input generator used by the hypervisor for selecting the first operation from a plurality of operations. However, Tabuchi teaches the random or pseudorandom input generator s used by the hypervisor for selecting the first operation from a plurality of operations (the function index 40 pointed by function table pointer 22 has pairs of a function name 41 and a function pointer 42. The function name 41 is referenced to look-up a required function (operation), col. 3, lines 36-41).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention was made to incorporate the teaching of the random or pseudorandom input generator s used by the hypervisor for selecting the first operation from a plurality of operations as taught by Tabuchi into Keagy to provide limiting an accessible range, and referring to a part of the document placed on the network for the navigation.
As to claim 3, Tabuchi teaches the random or pseudorandom number generator input generator a pseudorandom input generator (Person object 904, a value may be obtained from a seeded pseudorandom number generator using a starting seed equal the Seed value for Thing object 902, and the Seed attribute for Person object 904 may be populated with the obtained value, paragraph [0093]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keagy (US 8,352,608 B1) in view of NARENDRA (US.2017/0288874) further in view of YAMASAKI (US 2011/0289501 A1).
As to claim 4, Keagy and NARENDRA do not teach after execution of the first operation by the fuzzer module: querying, by the hypervisor, in-use space associated with the one or more virtual devices to obtain updated state information associated with the one or more virtual devices. However, YAMASAKI teaches after execution of the first operation by the fuzzer module: querying, by the hypervisor, in-use space associated with the one or more virtual devices to obtain updated state information associated with the one or more virtual devices (the cache operation unit 56 queries whether there is the instructed storage area to the virtual device, paragraphs [165]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention was made to incorporate the teaching of after execution of the first operation by the fuzzer module: querying, by the hypervisor, in-use space associated with the one or more virtual devices to obtain updated state information associated with the one or more virtual devices to increase complexity and reduce database update and/or query efficiency.

As to claim 5, YAMASAKI teaches determining, at the hypervisor, the second operation based at least in part on the updated state information (the function index 40 pointed by function table pointer 22 has pairs of a function name 41 and a function pointer 42. The function name 41 is referenced to look-up a required function. The function pointer 42 holds an address in a function table 50. The function table 50 stores functions corresponds to the function index, col. 2, lines 16-38).
Allowable Subject Matter

Claims 6, 7, 12, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195